United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT

                                       ___________

                                       No. 96-3775
                                       ___________

United States of America,                    *
                                             *
              Appellee,                      *
                                             * Appeal from the United States
     v.                                      * District Court for the
                                             * District of Minnesota.
Thomas Robert Hubers,                        *
                                             *        [UNPUBLISHED]
              Appellant.                     *
                                       ___________

                       Submitted:      May 5, 1997

                             Filed:    May 7, 1997
                                       ___________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                               ___________

PER CURIAM.


     Thomas Robert Hubers pleaded guilty to possessing cocaine with intent
to distribute, in violation of 21 U.S.C. § 841(a), and the district court1
sentenced   him   to   210    months    imprisonment   under   the   career-offender
Guideline, U.S. Sentencing Guidelines Manual § 4B1.1 (1990). We affirmed
Hubers's sentence and the subsequent denial of his 28 U.S.C. § 2255 motion.
See United States v. Hubers, 938 F.2d 827, 829-30 (8th Cir.) (per curiam),
cert. denied, 502 U.S. 961 (1991); Hubers v. United States, 1993 WL 89019
(8th Cir. Mar. 30, 1993) (unpublished per curiam).             Hubers then brought




     1
      The HONORABLE DONALD D. ALSOP, United States District Judge
for the District of Minnesota.
this 18 U.S.C. § 3582(c)(2) motion for resentencing, which the district
court also denied.      Hubers appeals, and we affirm.


      In support of his section 3582(c)(2) request for resentencing, Hubers
argued that one of the state drug convictions underlying his career-
offender status was actually a misdemeanor under state law, and would not
disqualify him from possessing a firearm under federal law.                 Section
3582(c)(2) allows a district court to reduce a defendant's prison term if
the   defendant   was   sentenced   "based   on   a   sentencing   range   that   has
subsequently been lowered by the Sentencing Commission."               Because the
sentencing range applied to Hubers has not been lowered, we agree with the
district court that section 3582(c)(2) is inapplicable here.


      Accordingly, we affirm.


      A true copy.


            Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-